FILED
                                                                    United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                    Tenth Circuit

                                FOR THE TENTH CIRCUIT                    December 2, 2020
                            _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                         No. 20-1037
                                                 (D.C. Nos. 1:15-CV-02223-CMA &
 GARY L. WALKER,                                      1:09-CR-00266-CMA-3)
                                                              (D. Colo.)
        Defendant - Appellee.

 ------------------------------

 COLORADO SPRINGS FELLOWSHIP
 CHURCH,

        Movant - Appellant.
                       _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

Before TYMKOVICH, Chief Judge, MURPHY and PHILLIPS, Circuit Judges.
                 _________________________________

       This is the most recent of several appeals stemming from litigation

surrounding a criminal matter involving a former member of Third-Party

Movant-Appellant Colorado Springs Fellowship Church (CSFC). In this appeal,


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
CSFC challenges the district court’s orders granting CSFC only limited access to a

hearing transcript (Access Order) and denying CSFC’s motion to recuse the district

court judge (Recusal Order). We dismiss the appeal of the Access Order for lack of

jurisdiction and affirm the Recusal Order.

                                     Background

      Our decision in the first appeal involving this litigation details the relevant

background, see United States v. Walker, 761 F. App’x 822, 826-29 (10th Cir. 2019),

so we need not repeat it here. We do, however, provide the following abbreviated

version as context for our consideration of the issues before us.

      The underlying case is a proceeding under 28 U.S.C. § 2255 brought by Gary

L. Walker, a former member of CSFC, challenging his conviction of conspiracy to

commit mail fraud arising out of a business CSFC members operated. As relevant

here, his § 2255 motion claimed he received ineffective assistance of counsel at

sentencing. After an evidentiary hearing, the district court granted that portion of the

motion, concluding Walker’s sentencing counsel (Gwendolyn Lawson) operated

under a conflict of interest because CSFC’s pastor (Pastor Banks) dictated counsel’s

strategy. The court then vacated Walker’s prior sentence and resentenced him.

      At Walker’s request, the district court restricted access to the transcript of his

§ 2255 hearing. The court later unsealed the portion of the transcript containing

Lawson’s testimony, but it denied CSFC’s motion to unseal the entire transcript,

concluding that releasing it was likely to result in CSFC members harassing and

threatening Walker and former CSFC members who testified at the hearing. In

                                             2
Walker, we held that the district court abused its discretion in denying the motion

because it “did not adequately account for the strong presumption in favor of public

right of access to judicial records and did not narrowly tailor its orders restricting

access to the transcript.” 761 F. App’x at 826. In particular, we noted it was not

apparent why Walker’s interest in not being harassed and threatened was advanced

by restricting access to the testimony of Joshua Lowther, who, with Lawson, served

as counsel for Walker and several codefendants, and the testimony of the process

server who served process on Lawson. Id. at 836-37. We did not order the district

court to unseal the transcript but vacated its order and remanded the matter to the

district court with directions to consider the appropriate legal standard in deciding

whether, and to what extent, to restrict access to the transcript. Id. at 838.

      On November 21, 2019—about eleven months after we issued our decision in

Walker—CSFC filed a motion in district court seeking the district court judge’s

recusal and reassignment of the matter to a different judge pursuant to 28 U.S.C.

§§ 144 and 455. CSFC claimed the judge’s delay in resolving the matter on remand

and comments she made at Walker’s resentencing hearing about CSFC and Pastor

Banks reflected judicial bias against them. Those comments are summarized in

Walker, 761 F. App’x at 827-28, and we do not repeat them here.

      That same day (November 21), the district court issued the Access Order,

unsealing the portions of the transcript containing statements the court made (other

than those identifying witnesses) and the testimony of Lawson, Lowther, and the

process server. The court denied CSFC’s motion to unseal the remainder of the

                                            3
transcript, however, finding it necessary to restrict access to the remaining witnesses’

testimony based on concerns about CSFC’s harassment of its former members.

      Also on November 21, the court entered a separate minute order denying

CSFC’s recusal motion as moot, noting there was nothing left for the court to decide

after it ruled on CSFC’s motion to unseal the transcript. CSFC sought

reconsideration of that order. On December 9, the court issued the Recusal Order,

granting reconsideration but denying the recusal motion, holding that it was untimely

and that the allegations of bias in the motion and Pastor Banks’s supporting affidavit

did not require the judge’s disqualification.

                                      Discussion

      1. Access Order

      CSFC first challenges the Access Order, claiming the district court abused its

discretion by denying CSFC’s request to unseal the entire transcript. Because the

appeal of that order is untimely, we lack jurisdiction to review it and therefore do not

address CSFC’s arguments.

      The timely filing of a notice of appeal is a “jurisdictional threshold to appellate

review.” Raley v. Hyundai Motor Co., 642 F.3d 1271, 1274 (10th Cir. 2011)

(internal quotation marks omitted). A post-judgment ruling on a non-party’s motion

for access to sealed court records is immediately appealable, either as a final order

under 28 U.S.C. § 1291 or as a collateral order. United Nuclear Corp. v. Cranford

Ins. Co., 905 F.2d 1424, 1426 (10th Cir. 1990) (holding that post-judgment order

granting intervenors’ motion for modification of protective order and for access to

                                            4
sealed records was immediately appealable); see also United States v. Pickard,

733 F.3d 1297, 1300-01 & n.2 (10th Cir. 2013) (recognizing that district courts have

continuing jurisdiction to enforce sealing orders and to grant access to sealed

documents “even if the case in which the documents were sealed has ended,” and

concluding that post-judgment orders regarding sealed records may be appealed in

§ 2255 proceedings without a certificate of appealability). CSFC therefore had sixty

days from the date the Access Order was entered to appeal it. See Fed. R. App. P.

4(a)(1)(B)(i); see also United States v. Pinto, 1 F.3d 1069, 1070 (10th Cir. 1993)

(recognizing that the sixty-day appeal period applies to orders entered in § 2255

proceedings). The order was entered on November 21, 2019, so the deadline was

January 21, 2020. See Fed. R. App. P. 26(a)(1)(C) (providing that filing deadline that

falls on a holiday is extended to the next court business day). CSFC filed its NOA on

February 7, 2020—seventeen days late—and while the appeal was timely as to the

December 9 Recusal Order, it was untimely as to the Access Order.1

      CSFC’s failure to timely appeal the Access Order deprives us of jurisdiction to

review it, and we cannot overlook jurisdictional defects. Raley, 642 F.3d at 1278.

We thus do not reach the merits of CSFC’s arguments and dismiss the appeal of the


      1
         We note that the government raised this jurisdictional issue in its response
brief, and although it is the appellant’s burden to establish this court’s jurisdiction,
Raley, 642 F.3d at 1275, CSFC did not meaningfully address the timeliness issue in
its reply brief. And contrary to CSFC’s suggestion, neither the fact that it did not
gain access to the unsealed portions of the transcript until December 13 nor the fact
that some of the evidentiary issues addressed in the Access Order and Recusal Order
overlap affects the calculation of the deadline for appealing the Access Order.

                                            5
Access Order.2 See id. at 1278-79 (dismissing untimely appeal for lack of

jurisdiction).

       2. Recusal Order

       CSFC claims the district court erred by denying its recusal motion as both

untimely and insufficient to establish judicial bias. We disagree.

       We review the denial of motions seeking disqualification of a judge under

§§ 144 and 455 for an abuse of discretion. Hinman v. Rogers, 831 F.2d 937, 938

(10th Cir. 1987) (per curiam).

       A motion to recuse must be filed as soon as the movant learns of the facts

demonstrating the basis for disqualification. Id.; see also United States v. Cooley,

1 F.3d 985, 993 (10th Cir. 1993) (recognizing that a “motion to recuse . . . must be

timely filed” (internal quotation marks omitted)). Granting such a motion “many

months after an action has been filed wastes judicial resources and encourages

manipulation of the judicial process.” Willner v. Univ. of Kan., 848 F.2d 1023, 1029

(10th Cir. 1988) (per curiam).

       Disqualification is required both when a judge has “a personal bias or

prejudice” against a party, § 144; see also § 455(b)(1) (same), or when presiding over

the case would create an appearance of bias, see § 455(a). Recusal for an appearance

of bias is required when “sufficient factual grounds exist to cause an objective



       2
       In light of our conclusion that the appeal of the Access Order is untimely, we
need not address the government’s alternative jurisdictional challenge based on
CSFC’s failure to designate the Access Order in its notice of appeal.
                                           6
observer reasonably to question the judge’s impartiality.” Cooley, 1 F.3d at 992.

The party seeking a judge’s disqualification must show that “a reasonable person,

knowing all the relevant facts, would harbor doubts about the judge’s impartiality.”

Id. at 993 (internal quotation marks omitted). Because this standard is an objective

one, “[t]he inquiry is limited to outward manifestations and reasonable inferences

drawn therefrom.” Id.

      “[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion,” and when, as here, the movant does not allege an extrajudicial

source of bias, adverse rulings rarely “evidence the degree of favoritism or

antagonism required” to disqualify the judge. Liteky v.United States, 510 U.S. 540,

555 (1994); see also Green v. Branson, 108 F.3d 1296, 1305 (10th Cir. 1997)

(“[A]dverse rulings cannot in themselves form the appropriate grounds for

disqualification.” (internal quotation marks omitted)). Likewise, “opinions formed

by the judge on the basis of facts introduced or events occurring in the course of the

. . . proceedings” are not a basis for disqualification “unless they display a

deep-seated favoritism or antagonism that would make fair judgment impossible.”

Liteky, 510 U.S. at 555.

      We find no abuse of discretion in the district court’s determination that

CSFC’s motion was untimely. The motion sought recusal primarily based on

comments the judge made about CSFC and Pastor Banks at Walker’s June 2017

resentencing hearing. At the latest, CSFC became aware of those comments in late

January 2019, when we described them in Walker. See 761 F. App’x at 827-28. But

                                            7
CSFC did not file its motion until eleven months later, and it did not even

acknowledge, much less attempt to justify, its delay in seeking the judge’s

disqualification based on those comments. Nor did CSFC explain why it waited so

long to seek recusal based on what it perceived as the judge’s delay in ruling on its

motion to unseal the transcript on remand. CSFC was plainly aware of both the

judge’s comments and her failure to rule long before it filed its recusal motion.

Indeed, it filed a petition for a writ of mandamus in July 2019—over four months

before it filed the recusal motion—raising the exact same concerns and asking this

court to direct that the district court case be reassigned to another judge for a ruling

on the motion to unseal the transcript. Under these circumstances, the district court

did not abuse its discretion when it determined that CSFC’s recusal motion was

untimely. See Green, 108 F.3d at 1305 (motion filed five weeks after magistrate

judge issued recommendation reflecting alleged bias was untimely); Willner,

848 F.2d at 1029 (motion filed ten months after discovery of alleged bias was

untimely); Hinman, 831 F.2d at 938 (motion filed three and five months after movant

discovered allegedly disqualifying facts was untimely).

      We also find no abuse of discretion in the district court’s determination that

the motion and supporting affidavit alleged insufficient facts to warrant

disqualification. First, despite CSFC’s efforts to show bias by highlighting the

various ways in which it disagrees with the substance of the district court’s ruling on

its motion to unseal the transcript, adverse rulings do not establish bias. See Green,

108 F.3d at 1305; see also Procter & Gamble Co. v. Haugen, 427 F.3d 727, 744-45

                                            8
(10th Cir. 2005) (denying request to assign different district judge on remand based

on adverse rulings, concluding that claim that judge’s “‘track record’ in this case

would ca[u]se a reasonable person to question whether justice was being done in this

case” amounted to dissatisfaction with the court’s legal rulings).

      Second, contrary to CSFC’s contention, nothing in the record suggests that the

judge “bas[ed] her rulings on her own perception of how a Christian should behave,”

Aplt. Br. at 53, or that her “decisions directly related to her opinions” about CSFC

and Pastor Banks, id. at 54 n.16. True, the judge’s comments at the resentencing

hearing and her observations in the Access Order and Recusal Order about the

conduct of CSFC members during and after Walker’s trial reflect a negative opinion

about how CSFC and Pastor Banks treated Walker and how they conducted

themselves throughout the proceedings. But the judge did not make those comments

and observations in a vacuum. Walker argued at resentencing that he had been under

the undue influence of CSFC and Pastor Banks when he committed the underlying

offense. Their conduct vis-à-vis Walker was thus directly relevant to the court’s

sentencing decision, and its observations about the degree of control they held over

him were based on testimony and other evidence presented at the habeas and

resentencing hearings. Their harassment of and retaliation against him and their

conduct during his trial were also relevant to issues before the court, including

whether CSFC and Pastor Banks should have access to the transcript. With one

exception—the remark questioning whether they espoused values consistent with

Christianity—the judge’s comments were findings based on the evidence. The fact

                                           9
that the evidence might have left her “ill disposed toward” CSFC and Pastor Banks

was not a basis for disqualification “since [her] knowledge and the opinion it

produced were properly and necessarily acquired in the course of the proceedings,

and [were] . . . necessary to completion of the judge’s task.” Liteky, 510 U.S. at 551-

52 (also noting that it is “normal and proper for a judge to sit in the same case upon

its remand”). And that one remark, while arguably inappropriate, was not

disqualifying because when read in context it would not cause a reasonable person to

doubt the judge’s impartiality.

      We acknowledge CSFC’s supplemental authority—an order issued by the

same district court judge sua sponte recusing herself from presiding over a

defamation suit CSFC, Pastor Banks, and her sons brought against two former CSFC

members. But that order was issued ten months after entry of the Recusal Order in a

case involving people who are not parties to the litigation at issue here, and the order

does not explain the factual basis for the decision to recuse. Accordingly, that order

does not undermine our conclusion that the judge did not abuse her discretion by

declining to recuse herself in this case.

      3. Motions to Supplement the Record on Appeal

      CSFC and Walker both filed motions seeking to supplement the record with

materials that were not before the district court. All documents filed in the district

court are part of the record available for our review. See Fed. R. App. P. 10(a). Rule

10(e) allows for correction and modification of the record to ensure that it “truly

discloses what occurred in the district court,” id. R. 10(e)(1), and permits

                                            10
supplementation with material items omitted or misstated in the record. But it does

not allow parties to supplement the record with documents not before the district

court in an effort to “build a new record.” United States v. Kennedy, 225 F.3d 1187,

1191 (10th Cir. 2000) (internal quotation marks omitted). CSFC and Walker are no

doubt aware of that rule given our denial in Walker of their motions to supplement

the record with documents that were not part of the district court record. See 761 F.

App’x at 832. And neither has shown that the new materials present the “rare

exception” to that rule. See Kennedy, 225 F.3d at 1192 (recognizing our “inherent

equitable power to supplement the record” exceeding the power provided in Rule

10(e) but declining to exercise it). We thus deny both motions.

                                     Conclusion

      We dismiss the appeal of the district court’s November 21, 2019 order denying

CSFC’s motion for access to the entire transcript, affirm the December 9, 2019 order

granting reconsideration but denying CSFC’s motion to recuse, and deny CSFC’s and

Walker’s motions to supplement the record.




                                           Entered for the Court


                                           Timothy M. Tymkovich
                                           Chief Judge




                                          11